Citation Nr: 0505168	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 20 percent rating for degenerative arthritis of 
the right knee and that increased the rating for degenerative 
arthritis of the left knee from 10 percent to 20 percent from 
April 2, 2002.  

At a December 2004 video hearing before the Board, the 
veteran attempted to reopen the claim of entitlement to 
service connection for chronic lymphocytic leukemia, to 
include as resulting from exposure to ionizing radiation.  
This claim has not yet been adjudicated and is referred to 
the RO for appropriate action.  Bruce v. West, 11 Vet. App. 
405, 408 (1998).  


FINDINGS OF FACT

1.  There are no right knee dislocations or subluxations, and 
right knee ligaments are intact to varus and valgus stress.  

2.  Right knee range of motion is 0-120 degrees.  

3.  There are no left knee dislocations or subluxations, and 
left knee ligaments are intact to varus and valgus stress.  

4.  Left knee range of motion is 0-110 degrees.  

5.  The May 2003 VA examiner opined that there is no 
additional limited motion or limited joint function because 
the bilateral knees are stable without "flare-up."  

6.  The veteran uses no crutch, brace, or cane, and the 
evidence shows no crepitation, incoordination, or deformity.  

7.  At the December 2004 video hearing, the veteran testified 
that he professionally gambles seven days per week for at 
least three to four hours per day; he also testified that he 
makes a satisfactory living as a professional gambler.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2004).  

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
joints examination in May 2003.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a December 2004 video 
hearing before the Board.  

The June 2003 statement of the case and the November 2004 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  




Entitlement to a rating in excess of 20 percent for
degenerative arthritis of the right knee

An August 1997 rating decision granted service connection and 
an initial 20 percent rating for degenerative arthritis of 
the right knee from April 8, 1997.  The August 1997 rating 
decision became final because the RO notified the veteran of 
the decision by letter dated August 28, 1997, and a notice of 
disagreement was not filed within the prescribed time period.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2004).  The November 2002 rating decision 
continued the 20 percent rating for degenerative arthritis of 
the right knee, and the veteran perfected a timely appeal.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Degenerative arthritis of the right knee has been evaluated 
under the criteria for traumatic arthritis and other 
impairment of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5257.  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted under the criteria for other impairment of the knee 
(Diagnostic Code 5257), limitation of motion (Diagnostic 
Codes 5260 and 5261), and degenerative and traumatic 
arthritis (Diagnostic Codes 5003 and 5010) since April 2002, 
when the veteran filed his claim for increased rating.  

A rating higher than 20 percent is not in order under the 
criteria of Diagnostic Code 5257.  Recurrent subluxation or 
lateral instability of the knee is assigned a 20 percent 
evaluation for moderate impairment and a 30 percent 
evaluation for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  At the May 2003 VA joints examination, 
the veteran denied having any right knee clicking, locking, 
instability, or giving way.  There were no dislocations or 
subluxations, and ligaments were intact to varus and valgus 
stress.  Under the circumstances, a rating higher than 20 
percent is not in order under the criteria of Diagnostic Code 
5257.  

Similarly, a rating higher than 20 percent is not justified 
under the criteria for limitation of motion of the right 
knee.  Limitation of flexion of a leg is assigned a 0 percent 
evaluation if limited to 60 degrees, a 10 percent evaluation 
if limited to 45 degrees, a 20 percent evaluation if limited 
to 30 degrees, and a 30 percent evaluation if limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg is assigned a 0 percent 
evaluation if limited to 5 degrees, a 10 percent evaluation 
if limited to 10 degrees, a 20 percent evaluation if limited 
to 15 degrees, a 30 percent evaluation if limited to 20 
degrees, a 40 percent evaluation if limited to 30 degrees, 
and a 50 percent evaluation if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion, as it is 
under the criteria of Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  Separate ratings under Diagnostic Code 5260 
and Diagnostic Code 5261 may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Since April 2002, the veteran's worst range of right knee 
motion was 0-120 degrees at the May 2003 VA joints 
examination.  This means that the veteran was able to flex 
his right leg well past the 60 degrees limitation required 
for a minimum 0 percent evaluation and extend his right leg 
past the 5 degrees limitation required for a minimum 0 
percent evaluation.  In March 2002 and May 2002, the veteran 
reported having a lot of pain in his right knee.  In May 
2003, the veteran reported that his right knee pain occurred 
one time per month and lasted for a few hours before it 
spontaneously relented.  The May 2003 VA examiner opined that 
there was no additional limited motion or limited joint 
function because the right knee was stable without "flare-
up."  The veteran reported rare episodes of swelling.  In 
order to climb stairs, he had to put both feet on a step and 
then move up to the next step.  He avoided squatting and 
kneeling activities.  He used no crutch, brace, or cane.  He 
wore support hose, not because of his knees, but because of 
swelling in his feet most likely due to a cardiac disability.  
Indeed, an April 1996 VA examiner had prescribed the support 
hose to relieve swelling due to poor return of blood from the 
heart.  In May 2003, the veteran's slow, shuffling gait was 
due to his generalized instability and advancing age, as 
opposed to instability of the right knee.  The evidence also 
showed no crepitation, incoordination, or deformity.  For all 
these reasons, a rating higher than 20 percent is not 
justified for limitation of motion of the right knee with 
functional loss and pain.  

The veteran is already in receipt of a rating greater than 
the maximum 10 percent rating available under the criteria 
for arthritis.  Arthritis, due to trauma, substantiated by x-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, is assigned a 
20 percent evaluation.  X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups is 
assigned a 10 percent evaluation.  Note (1):  The 20 percent 
and 10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.  Note 
(2):  The 20 percent and 10 percent ratings based on x-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  

In summary, the symptomatology associated with the veteran's 
right knee degenerative arthritis more nearly approximates 
the criteria for continuation of the 20 percent rating.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Entitlement to a rating in excess of 20 percent for
degenerative arthritis of the left knee

An August 1997 rating decision granted service connection and 
an initial 10 percent rating for degenerative arthritis of 
the left knee from April 8, 1997.  The August 1997 rating 
decision became final because the RO notified the veteran of 
the decision by letter dated August 28, 1997, and a notice of 
disagreement was not filed within the prescribed time period.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  The November 2002 rating decision increased the 
rating for degenerative arthritis of the left knee to 20 
percent from April 2, 2002, and the veteran perfected a 
timely appeal.  Although the veteran received an increase, 
the claim for a rating in excess of 20 percent remains before 
the Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Degenerative arthritis of the left knee has been evaluated 
under the criteria for traumatic arthritis and other 
impairment of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5257.  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted under the criteria for other impairment of the knee 
(Diagnostic Code 5257), limitation of motion (Diagnostic 
Codes 5260 and 5261), and degenerative and traumatic 
arthritis (Diagnostic Codes 5003 and 5010) since April 2002, 
when the veteran filed his claim for increased rating.  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5257.  Recurrent subluxation or 
lateral instability of the knee is assigned a 20 percent 
evaluation for moderate impairment and a 30 percent 
evaluation for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  At the May 2003 VA joints examination, 
the veteran reported that his left knee occasionally gave way 
but he denied having any clicking or locking.  There were no 
dislocations or subluxations, and ligaments were intact to 
varus and valgus stress.  Under the circumstances, a rating 
higher than 20 percent is not in order under the criteria of 
Diagnostic Code 5257.  

In addition, a rating higher than 20 percent is not 
established under the criteria for limitation of motion of 
the left knee.  Limitation of flexion of a leg is assigned a 
0 percent evaluation if limited to 60 degrees, a 10 percent 
evaluation if limited to 45 degrees, a 20 percent evaluation 
if limited to 30 degrees, and a 30 percent evaluation if 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of a leg is assigned a 0 
percent evaluation if limited to 5 degrees, a 10 percent 
evaluation if limited to 10 degrees, a 20 percent evaluation 
if limited to 15 degrees, a 30 percent evaluation if limited 
to 20 degrees, a 40 percent evaluation if limited to 30 
degrees, and a 50 percent evaluation if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Also see 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-
207; VAOPGCPREC 9-2004.  

Since April 2002, the veteran's worst range of left knee 
motion was 0-110 degrees at the May 2003 VA joints 
examination.  This means that the veteran was able to flex 
his left leg well past the 60 degrees limitation required for 
a minimum 0 percent evaluation and extend his left leg past 
the 5 degrees limitation required for a minimum 0 percent 
evaluation.  In March 2002 and May 2002, the veteran reported 
having a lot of pain in his left knee.  In May 2003, the 
veteran reported that his left knee pain occurred constantly, 
for which he took prescription pain pills daily.  The May 
2003 VA examiner opined that there was no additional limited 
motion or limited joint function because the left knee was 
stable without "flare-up."  In order to climb stairs, the 
veteran had to put both feet on a step and then move up to 
the next step.  He avoided squatting and kneeling activities.  
He used no crutch, brace, or cane.  He wore support hose, not 
because of his knees, but because of swelling in his feet 
most likely due to a cardiac disability.  Indeed, an April 
1996 VA examiner had prescribed the support hose to relieve 
swelling due to poor return of blood from the heart.  In May 
2003, the veteran's slow, shuffling gait was due to his 
generalized instability and advancing age, as opposed to 
specific instability of the left knee.  The evidence also 
showed no crepitation, incoordination, or deformity.  For all 
these reasons, a rating higher than 20 percent is not 
justified for limitation of motion of the left knee with 
functional loss and pain.  

The veteran is already in receipt of a rating greater than 
the maximum 10 percent rating available under the criteria 
for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

In summary, the symptomatology associated with the veteran's 
left knee degenerative arthritis more nearly approximates the 
criteria for continuation of the 20 percent rating.  See 
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  


Extraschedular

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2004).  The evidence does not show that the 
veteran's disabilities markedly interfere with employment or 
cause frequent hospitalizations.  At the December 2004 video 
hearing, the veteran testified that he professionally gambles 
seven days per week for at least three to four hours per day.  
Although the veteran has been technically unemployed for 
years, he has shown that he is routinely able to commute to 
and from a casino and to sit in place and concentrate on a 
task for 21-28 hours per week.  He also testified that he 
makes a satisfactory living as a professional gambler.  The 
evidence also shows only one attempt to apply for a job in 
his previous field of hotel catering, which was with a hotel 
in Southern California.  Therefore, referral for 
consideration of an extraschedular rating is not currently 
warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left knee is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


